UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PDI, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2919486 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) Morris Corporate Center I, Building A 300 Interpace Parkway, Parsippany, NJ 07054 (862) 207-7800 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Nancy Lurker Chief Executive Officer Morris Corporate Center I, Building A 300 Interpace Parkway, Parsippany, NJ 07054 (862) 207-7800 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Steven J. Abrams, Esq. Pepper Hamilton LLP 3000 Two Logan Square — 18th and Arch Streets Philadelphia, Pennsylvania 19103-2799 Telephone: (215) 981-4000 Facsimile: (215) 981-4750 Approximate date of commencement of proposed sale to public: As soon as practicable after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. □ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. □ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. □ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer □ Accelerated filer □ Non-accelerated filer □ (Do not check if a smaller reporting company) Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered (1) Proposed Maximum Aggregate Offering Price (2) (3) (4) (5) Amount of Registration Fee Common Stock, $0.01 Par Value Preferred Stock, $0.01 Par Value Debt Securities Warrants Units Total This registration statement also covers (i) debt securities, preferred stock and common stock of the Registrant that may be issued upon the exercise of warrants and (ii) such indeterminate amount of securities as may be issued in exchange for, or upon the conversion of, the securities registered hereunder.In addition, securities registered hereunder may be sold separately or as units with other securities registered hereunder. An indeterminate number of the securities is being registered as may at various times be issued at indeterminate prices, with an aggregate offering price not to exceed $75,000,000 or the equivalent thereof in one or more currencies or, if any debt securities are issued at any original issuance discount, such greater principal amount as shall result in an aggregate initial offering price of $75,000,000. Not specified as to each class of securities to be registered pursuant to General Instruction II.D of Form S-3 under the Securities Act of 1933, as amended. Estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o) under the Securities Act of 1933, as amended, and exclusive of accrued interest and dividends, if any. Includes consideration to be received by us for registered securities that are issuable upon exercise, conversion or exchange of other registered securities. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION DATED MAY 19, 2011 PROSPECTUS PDI, Inc. COMMON STOCK PREFERRED STOCK DEBT SECURITIES WARRANTS UNITS This prospectus relates to common stock, preferred stock, debt securities, warrants, and units that we may sell from time to time in one or more offerings up to a total public offering price of an aggregate of $75,000,000 (or its equivalent in foreign or composite currencies) on terms to be determined at the time of sale.We will provide specific terms of these securities in supplements to this prospectus.You should read this prospectus and any supplement carefully before you invest.This prospectus may not be used to offer and sell securities unless accompanied by a prospectus supplement for those securities. Our common stock is listed on The NASDAQ Global Market under the symbol “PDII.” Each prospectus supplement to this prospectus will contain information, where applicable, as to any other listing on The NASDAQ Global Market or any other national securities exchange of the securities covered by such prospectus supplement. The aggregate market value of our outstanding common stock held by non-affiliates was $36,548,449 based on 14,639,319shares of outstanding common stock, of which 4,771,338shares are held by non-affiliates, and a per share price of $7.66based on the closing sale price of our common stock on May 17, 2011. We have not offered any securities pursuant to General Instruction I.B.6. of Form S−3 during the prior 12 calendar month period that ends on and includes the date of this prospectus. These securities may be sold directly by us, through dealers or agents designated from time to time, to or through underwriters or through a combination of these methods.See “Plan of Distribution” in this prospectus.We may also describe the plan of distribution for any particular offering of these securities in any applicable prospectus supplement.If any agents, underwriters or dealers are involved in the sale of any securities in respect of which this prospectus is being delivered, we will disclose their names and the nature of our arrangements with them in a prospectus supplement.The net proceeds we expect to receive from any such sale will also be included in a prospectus supplement. Investing in our securities involves risks.See “Risk Factors” on page 9 of this prospectus.We may include specific risk factors in an applicable prospectus supplement under the heading “Risk Factors.” You should review that section of the prospectus supplement for a discussion of matters that investors in our securities should consider. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2011. TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS…………… 1 WHERE YOU CAN FIND MORE INFORMATION…………… 2 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE…………… 3 FORWARD-LOOKING STATEMENTS…………… 4 ABOUT PDI…………… 6 RISK FACTORS…………… 7 USE OF PROCEEDS…………… 8 GENERAL DESCRIPTION OF SECURITIES WE MAY OFFER…………… 9 DESCRIPTION OF CAPITAL STOCK…………… 10 DESCRIPTION OF DEBT SECURITIES…………… 13 DESCRIPTION OF WARRANTS…………… 16 DESCRIPTION OF UNITS…………… 17 PLAN OF DISTRIBUTION…………… 18 LEGAL MATTERS…………… 20 EXPERTS…………… 21 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement on Form S-3, or Registration Statement, that we filed with the Securities and Exchange Commission, or SEC, using a “shelf” registration process.Under this shelf process, we may sell any combination of the securities described in this prospectus in one or more offerings up to an aggregate public offering price of $75,000,000 (or its equivalent in foreign or composite currencies).This prospectus provides you with a general description of the securities that we may offer.Each time we use this prospectus to sell securities, we will provide a prospectus supplement that will contain specific information about the securities being offered and the terms of that offering.The prospectus supplement may also add, update or change information contained in this prospectus.You should read both this prospectus and any prospectus supplement and the documents incorporated by reference into this prospectus, together with the additional information described below under “Where You Can Find More Information,” carefully before making an investment decision. Any statement made in this prospectus or in a document incorporated or deemed to be incorporated by reference in this prospectus will be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained in any prospectus supplement or in any other subsequently filed document that is also incorporated or deemed to be incorporated by reference in this prospectus modifies or supersedes that statement.Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus.See “Incorporation of Certain Documents by Reference” in this prospectus Unless the context otherwise requires, in this prospectus, “PDI”, the “Company”, the “Registrant”, “we”, “us”, “our” and similar names refer to PDI, Inc. -1- WHERE YOU CAN FIND MORE INFORMATION We are subject to the reporting requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and we file annual, quarterly and current reports, proxy statements and other information with the SEC.You may read and copy the reports, proxy statements and other information that we file at the SEC’s Public Reference Room at treet N.E., Washington, D.C. 20549 at prescribed rates.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330.Our filings are also available free of charge at the SEC’s website at http://www.sec.gov. This prospectus is part of the Registration Statement that we filed with the SEC under the Securities Act of 1933, as amended, or the Securities Act.This prospectus does not contain all of the information set forth in the Registration Statement.For more information about us and our securities, you should read the Registration Statement and its exhibits and schedules.Copies of the Registration Statement, including its exhibits, may be inspected without charge at the offices of the SEC or obtained at prescribed rates from the Public Reference Room at the address set forth above.Copies of the Registration Statement may be obtained without charge at the SEC’s website at http://www.sec.gov. -2- INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The SEC allows us to “incorporate by reference” the information we file with the SEC, which means that we can disclose important information to you by referring you to those documents.The information incorporated by reference is considered to be part of this prospectus, and information that we file with the SEC after the date of this prospectus will automatically update and may supersede this information.We are incorporating by reference into this prospectus the documents listed below: · the description of our common stock contained in our Form 8-A filed with the SEC on May 13, 1998, including any amendments or reports filed for the purpose of updating the description; · our annual report on Form 10-K for the fiscal year ended December 31, 2010 filed with the SEC on March 23, 2011; · our quarterly report on Form 10-Q for the quarter ended March 31, 2011 filed with the SEC on May 6, 2011; · our current reports on Form 8-K filed with the SEC on May 13, 2011, April 20, 2011, April 4, 2011, March 18, 2011, March 1, 2011, February 28, 2011, February 3, 2011, January 19, 2011 and January 12, 2011; · all documents that we file under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of the initial filing of the Registration Statement and prior to the effectiveness of the Registration Statement; and · all documents that we file under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of this prospectus and before the termination of the final offering of securities under this prospectus. We do not incorporate by reference any information furnished pursuant to Items 2.02 or 7.01 of Form 8-K in any future filings, unless specifically stated otherwise in such filings.Any statement contained in a document incorporated by reference in this prospectus shall be modified or superseded for purposes of this prospectus to the extent that a statement contained in this prospectus, any prospectus supplement or in any other subsequently filed document which is incorporated by reference modifies or supersedes such statement. You can obtain copies of any of the documents incorporated by reference in this prospectus from us or, as described above, through the SEC or the SEC’s web site at http://www.sec.gov.Documents incorporated by reference are available from us, without charge, excluding all exhibits unless specifically incorporated by reference in the documents.You may obtain documents incorporated by reference in this prospectus by writing to us at the following address or by calling us at the telephone number listed below: PDI, Inc. Morris Corporate Center I, Building A 300 Interpace Parkway, Parsippany, NJ 07054 (862) 207-7800 We also maintain a web site at http://www.pdi-inc.com (which is not intended to be an active hyperlink in this prospectus) through which you can obtain copies of documents that we have filed with the SEC.The contents of that site are not incorporated by reference into or otherwise a part of this prospectus. -3- FORWARD-LOOKING STATEMENTS This prospectus and any prospectus supplement contains or incorporates by reference certain forward-looking statements within the meaning of Section 27A of the Securities Act, and Section 21E of the Exchange Act and other applicable securities legislation, regarding, among other things, potential expansion of our business (through acquisitions or otherwise), anticipated improvements in operations, our plans, earnings, cash flow and expense estimates, strategies and prospects, both business and financial.All statements other than statements of current or historical fact contained in this prospectus and any prospectus supplement are forward-looking statements.The words “believe,” “expect,” “anticipate,” “should,” “plan,” “will,” “may,” “intend,” “estimate,” “potential,” “continue” and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events, financial trends, litigation and industry regulations that we believe may affect our financial condition, results of operations, business strategy and financial needs.They can be affected by inaccurate assumptions, including, without limitation with respect to risks, uncertainties, anticipated operating efficiencies, the general economic conditions in the markets in which we operate, new business prospects and the rate of expense increases.In light of these risks, uncertainties and assumptions, the forward-looking statements in this prospectus and any prospectus supplement may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements.Additional factors that could materially alter such forecasts and forward-looking statements include but are not limited to: · the effects of the current worldwide economy; · changes in outsourcing trends or a reduction in promotional, marketing and sales expenditures in the pharmaceutical, biotechnology and healthcare industries; · our customer concentration risk in light of continued consolidation within the pharmaceutical industry and our current business development opportunities; · early termination of a significant services contract, the loss of one or more of our significant customers or a material reduction in service revenues from such customers; · our ability to obtain additional funds in order to implement our business model; · our ability to successfully integrate the acquisition of the Group DCA, LLC business and the effect of this acquisition on our ongoing business; · our ability to successfully identify, complete and integrate any future acquisitions and the effects of any such acquisitions on our ongoing business; · our ability to meet performance goals in incentive-based arrangements with customers; · competition in our industry; · our ability to attract and retain qualified sales representatives and other key employees and management personnel; · product liability claims against us; · failure to comply with laws and regulations or changes to such laws and regulations by us, our industry or our customers; · the sufficiency of our insurance and self-insurance reserves to cover future liabilities; -4- · our ability to successfully develop and generate revenue from product commercialization opportunities; · failure of third-party service providers to perform their obligations to us; · volatility of our stock price and fluctuations in our quarterly revenues and earnings; · as a percentage of our stock outstanding, our controlling stockholder continuing to have significant influence, which could delay or prevent a change in corporate control that may otherwise be beneficial to our other stockholders; · our anti-takeover defenses could delay or prevent an acquisition and could adversely affect the price of our common stock; · our ability to sublease the unused office space in Saddle River, New Jersey; · failure of, or significant interruption to, the operation of our information technology and communication systems; and · the results of any future impairment testing for goodwill and other intangible assets. You should read this prospectus and any prospectus supplement and the documents that we reference herein and therein, as well as the exhibits filed with or incorporated by reference into the Registration Statement, completely and with the understanding that our actual future results may be materially different from what we expect.You should assume that the information appearing in this prospectus and any prospectus supplement is accurate as of the date on the front cover of this prospectus or such prospectus supplement only.Our business, financial condition, results of operations and prospects may change.We may not update these forward-looking statements, even though our situation may change in the future, unless we have obligations under the federal securities laws to update and disclose material developments related to previously disclosed information.We qualify all of the information presented in this prospectus and any prospectus supplement, and particularly our forward-looking statements, by these cautionary statements. -5- ABOUT PDI We are a leading provider of integrated multichannel outsourced promotional services to established and emerging pharmaceutical, biotechnology and healthcare companies in the United States.We are a leading provider of outsourced sales teams that target healthcare providers, offering a range of complementary sales support services designed to achieve our customers' strategic and financial product objectives.In addition to outsourced sales teams in the United States, we also provide other promotional services, including clinical educator services, digital communications, medical education and teledetailing.Combined, our services offer customers a range of both personal and non-personal promotional options for the commercialization of their products throughout their lifecycles, from development through maturity.We provide innovative and flexible service offerings designed to drive our customers' businesses forward and successfully respond to a continually changing market.Our services provide a vital link between our customers and the medical community through the communication of product information to physicians and other healthcare professionals for use in the care of their patients.We provide these services through three reporting segments: Sales Services; Marketing Services; and Product Commercialization Services. Our business depends in large part on demand from the pharmaceutical, biotechnology and healthcare industries for outsourced promotional services.In recent years, this demand has been impacted by certain industry-wide factors affecting pharmaceutical, biotechnology and healthcare companies, including, among other things, pressures on pricing and access, successful challenges to intellectual property rights (including the introduction of competitive generic products), a strict regulatory environment, decreased pipeline productivity and a slow-down in the rate of approval of new products by the Food and Drug Administration (FDA).Additionally, a number of pharmaceutical companies have made changes to their commercial models by reducing the internal number of sales representatives.A significant portion of our revenue is derived from our sales force arrangements with large pharmaceutical companies, and we have therefore benefited from cost control measures implemented by these companies and their resultant increased reliance on outsourced promotional services.In addition to fluctuations in customer demand, we continue to experience a high degree of customer concentration and this trend may continue as a result of recent and continuing consolidation within the pharmaceutical industry. While we recognize that there is currently significant volatility in the markets in which we provide services, we believe there are opportunities for growth in our Sales Services and Marketing Services businesses, which provide our customers with the flexibility to successfully respond to a constantly changing market and a means of controlling costs through promotional outsourcing partnerships.In particular, we believe that the significant reduction in the number of pharmaceutical sales representatives within the industry during the past few years is placing increasing demands on our customers' product portfolios and therefore we expect the market share penetration of outsourced sales organizations to increase in order to address these needs.We have recently intensified our focus on strengthening all aspects of the core outsourced pharmaceutical sales teams business that we believe will most favorably position PDI as the best-in-class outsourced promotional services organization in the United States.In addition, we continue to diligently evaluate the risks and rewards of opportunities within our PC Services segment as they arise, while enhancing future value-added service offerings, as well as continuing to evaluate acquisitions that will enhance our current service offerings and provide new business opportunities. You can get more information regarding our business and industry by reading our most recent annual report on Form 10-K and the other reports we file with the SEC.See “Where You Can Find More Information” and “Incorporation of Certain Documents by Reference.” PDI, Inc. is a Delaware corporation formed in 1998.Our corporate headquarters is located at Morris Corporate Center I, Building A, 300 Interpace Parkway, Parsippany, NJ 07054.Our general telephone number at that address is (862) 207-7800. -6- RISK FACTORS Investing in our securities involves risk.Please see the risk factors under the heading “Risk Factors” in our most recent annual report on Form 10-K, as revised or supplemented by our quarterly report on Form 10-Q filed with the SEC since the filing of our most recent annual report on Form 10-K, each of which are on file with the SEC and are incorporated herein by reference.Before making an investment decision, you should carefully consider these risks as well as other information we include or incorporate by reference in this prospectus and any prospectus supplement.The risks and uncertainties we have described are not the only ones facing our company.Additional risks and uncertainties not presently known to us or that we currently deem to be immaterial may also affect our business operations. -7- USE OF PROCEEDS Unless we indicate otherwise in the prospectus supplement for a particular offering, we intend to use the net proceeds of the securities offered by this prospectus for working capital and general corporate purposes, which may include, but not be limited to, the acquisition of assets or businesses.We may also invest the net proceeds temporarily in mutual and money market funds, bank certificates of deposit and investment-grade commercial paper, corporate notes, and government securities until we use them for their stated purpose.We will set forth in the prospectus supplement for a particular offering our intended use for the net proceeds received from the sale of securities in such offering. -8- GENERAL DESCRIPTION OF SECURITIES WE MAY OFFER We may offer shares of our common stock and preferred stock, various series of debt securities, warrants or units to purchase any of such securities, with a total public offering price of up to $75,000,000 from time to time in one or more offerings under this prospectus at prices and on terms to be determined by market conditions at the time of the offering.This prospectus provides you with a general description of the securities that we may offer.In connection with each offering, we will provide a prospectus supplement that will describe the specific amounts, prices and terms of the securities being offered, including, to the extent applicable: · designation or classification; · aggregate offering price; · rates and times of payment of dividends; · redemption, conversion or exchange terms; · conversion or exchange prices or rates and any provisions for changes to or adjustments in the conversion or exchange prices or rates and in the securities or other property receivable upon conversion or exchange; · ranking; · restrictive covenants; · voting or other rights; and · important federal income tax considerations. The prospectus supplement also may add, update or change information contained in this prospectus or in documents we have incorporated by reference.However, no prospectus supplement will offer a security that is not included in the Registration Statement at the time of its effectiveness or offer a security of a type that is not described in this prospectus. This prospectus may not be used to consummate a sale of securities unless it is accompanied by a prospectus supplement. -9- DESCRIPTION OF CAPITAL STOCK Our amended and restated certificate of incorporation authorizes the issuance of up to 100,000,000 shares of common stock, par value $0.01 per share, and 5,000,000 shares of preferred stock, par value $0.01 per share, the rights and preferences of which may be established from time to time by our board of directors.As of May 17, 2011, we had outstanding 14,639,319shares of common stock and zero shares of preferred stock. The following is qualified in its entirety by reference to our amended and restated certificate of incorporation and our bylaws, and by the provisions of applicable law.A copy of our amended and restated certificate of incorporation and bylaws are included as exhibits to our most recent annual report on Form 10-K. Common Stock Holders of our common stock are entitled to one vote for each share on all matters submitted to a vote of stockholders, and do not have cumulative voting rights.Generally, in matters other than the election of directors, the affirmative vote of a majority of the votes cast authorizes such an action, except where Delaware General Corporation Law prescribes a different percentage of votes or a different exercise of voting power.For the election of directors, directors are elected by a plurality of the votes of the shares present in person or represented by proxy and entitled to vote.Holders of our common stock are entitled to receive, as, when and if declared by our board of directors from time to time, such dividends and other distributions in cash, stock or property from our assets or funds legally available for such purposes, subject to any preferential dividend or other rights of any then outstanding preferred stock. No preemptive, conversion, or other subscription rights apply to our common stock.All outstanding shares of our common stock are fully paid and non-assessable.In the event of our liquidation, dissolution or winding up, holders of our common stock are entitled to share ratably in the assets available for distribution, subject to any preferential or other rights of any then outstanding preferred stock.The voting, dividend and liquidation rights of the holders of our common stock are subject to and qualified by the rights of the holders of the preferred stock. Preferred Stock Our board of directors has the authority, without action by our stockholders, to designate and issue preferred stock in one or more classes or one or more series of stock within any class and to designate the rights, preferences and privileges of each class or series, which may be greater than the rights of our common stock.It is not possible to state the actual effect of the issuance of any shares of preferred stock upon the rights of holders of our common stock until our board of directors determines the specific rights of the holders of such preferred stock.However, the effects might include, among other things: · restricting dividends on the common stock; · diluting the voting power of the common stock; · impairing the liquidation rights of the common stock; or · delaying or preventing a change in our control without further action by the stockholders. Anti-Takeover Effects of Provisions of Our Certificate of Incorporation, Our Bylaws and Delaware Law Provisions of Delaware law and our amended and restated certificate of incorporation and bylaws could make the following more difficult: · the acquisition of us by means of a tender offer; · the acquisition of us by means of a proxy contest or otherwise; or -10- · the removal of our incumbent officers and directors. These provisions, summarized below, are expected to discourage certain types of coercive takeover practices and inadequate takeover bids.These provisions are also designed to encourage persons seeking to acquire control of us to first negotiate with our board of directors.We believe the benefits of increased protection of our potential ability to negotiate with the proponent of an unfriendly or unsolicited proposal to acquire or restructure us outweigh the disadvantages of discouraging such proposals because negotiation of such proposals could result in an improvement of their terms · Classified Board of Directors.Under our amended and restated certificate of incorporation, the board of directors is divided into three classes of directors serving staggered three-year terms which means that the entire board of directors will not be up for election each year. · Stockholder meetings.Under our amended and restated certificate of incorporation, only the board of directors, the chairman of the board of directors and the chief executive officer (or the president if there is no chief executive officer) may call special meetings of stockholders. · Preferred stock.Under our amended and restated certificate of incorporation, we are authorized to issue 5,000,000 shares of preferred stock, which could make it more difficult for a third party to acquire a majority of the outstanding voting stock. · Requirements for advance notification of stockholder proposals and director nominations.Our bylaws establish advance notice procedures with respect to stockholder proposals and the nomination of candidates for election as directors.These provisions may preclude stockholders from bringing matters before an annual meeting of stockholders or from making nominations for directors at an annual meeting of stockholders. · No action by written consent.Under our amended and restated certificate of incorporation, stockholders may only take action at an annual or special meeting of stockholders and may not act by written consent when our capital stock is registered under Section 12 of the Exchange Act or any similar successor statute. · Supermajority voting.In order to amend certain provisions of our amended and restated certificate of incorporation, including the prohibition on action by written consent of stockholders and the provision relating to calling of a special meeting of stockholders, the affirmative vote of holders of at least 75% of our outstanding capital stock is required. · Delaware anti-takeover law.We are subject to Section 203 of the Delaware General Corporation Law, an anti-takeover law.In general, Section 203 prohibits a publicly held Delaware corporation from engaging in a “business combination” with an “interested stockholder” for a period of three years following the date the person became an interested stockholder, unless the “business combination” or the transaction in which the person became an interested stockholder is approved in a prescribed manner.Generally, a “business combination” includes a merger, asset or stock sale, or other transaction resulting in a financial benefit to the interested stockholder.Generally, an “interested stockholder” is a person who, together with affiliates and associates, owns or within three years prior to the determination of interested stockholder status, owned, 15% or more of a corporation’s voting stock.The existence of this provision may have an anti-takeover effect with respect to transactions not approved in advance by the board of directors, including discouraging attempts that might result in a premium over the market price for the shares of common stock held by stockholders. · No cumulative voting.Our amended and restated certificate of incorporation does not provide for cumulative voting. -11- Limitation of Liability Our amended and restated certificate of incorporation and bylaws limit the liability of directors and officers to the fullest extent permitted by Delaware law and require that we indemnify our directors and officers to such extent, except that we will not be obligated to indemnify any such person for claims brought voluntarily and not by way of defense, or for any amounts paid in settlement of an action without our prior written consent. In addition, our amended and restated certificate of incorporation provides that a director is not personally liable to us or our stockholders for monetary damages for breach of his or her fiduciary duty as director, except for liability (i) for any breach of the director’s duty of loyalty to us or our stockholders; (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) for willful or negligent conduct in paying dividends or repurchasing stock out of any other lawfully available funds, or (iv) for any transaction from which the director derives an improper personal benefit. Listing Our common stock is listed on The NASDAQ Global Market under the symbol “PDII.” Transfer Agent and Registrar The transfer agent and registrar for our common stock is American Stock Transfer and Trust Company.Its address is 59 Maiden Lane, Plaza Level, New York, New York 10038, and its telephone number is (800) 937-5449. -12- DESCRIPTION OF DEBT SECURITIES This prospectus describes certain general terms and provisions of our debt securities.When we offer to sell a particular series of debt securities, we will describe the specific terms of the series in a supplement to this prospectus.The following description of debt securities will apply to the debt securities offered by this prospectus unless we provide otherwise in the applicable prospectus supplement.The applicable prospectus supplement for a particular series of debt securities may specify different or additional terms. We may offer under this prospectus up to $75,000,000 aggregate principal amount of secured or unsecured debt securities, or if debt securities are issued at a discount, or in a foreign currency or composite currency, such principal amount as may be sold for an initial public offering price of up to $75,000,000.The debt securities may be either senior debt securities, senior subordinated debt securities or subordinated debt securities.The debt securities offered hereby will be issued under an indenture between us and a trustee.A form of indenture, which will be qualified under, subject to, and governed by, the Trust Indenture Act of 1939, as amended, is filed as an exhibit to the Registration Statement. General The terms of each series of debt securities will be established by or pursuant to a resolution of our board of directors and detailed or determined in the manner provided in a board of directors’ resolution, an officers’ certificate or an indenture.The particular terms of each series of debt securities will be described in a prospectus supplement relating to the series, including any pricing supplement. We can issue debt securities that may be in one or more series with the same or various maturities, at par, at a premium or at a discount.We will set forth in a prospectus supplement, including any pricing supplement, relating to any series of debt securities being offered, the initial offering price, the aggregate principal amount and the following terms of the debt securities: · the title of the debt securities; · the price or prices (expressed as a percentage of the aggregate principal amount) at which we will sell the debt securities; · any limit on the aggregate principal amount of the debt securities; · the date or dates on which we will pay the principal on the debt securities; · the rate or rates (which may be fixed or variable) per annum or the method used to determine the rate or rates (including any commodity, commodity index, stock exchange index or financial index) at which the debt securities will bear interest, the date or dates from which interest will accrue, the date or dates on which interest will commence and be payable and any regular record date for the interest payable on any interest payment date; · the place or places where the principal of, premium, and interest on the debt securities will be payable; · the terms and conditions upon which we may redeem the debt securities; · any obligation we have to redeem or purchase the debt securities pursuant to any sinking fund or analogous provisions or at the option of a holder of debt securities; · the dates on which and the price or prices at which we will repurchase the debt securities at the option of the holders of debt securities and other detailed terms and provisions of these repurchase obligations; · the denominations in which the debt securities will be issued, if other than denominations of $1,000 and any integral multiple thereof; -13- · whether the debt securities will be issued in the form of certificated debt securities or global debt securities; · the portion of principal amount of the debt securities payable upon declaration of acceleration of the maturity date, if other than the principal amount; · the currency of denomination of the debt securities; · the designation of the currency, currencies or currency units in which payment of principal of, premium and interest on the debt securities will be made; · if payments of principal of, premium or interest on the debt securities will be made in one or more currencies or currency units other than that or those in which the debt securities are denominated, the manner in which the exchange rate with respect to these payments will be determined; · the manner in which the amounts of payment of principal of, premium or interest on the debt securities will be determined, if these amounts may be determined by reference to an index based on a currency or currencies other than that in which the debt securities are denominated or designated to be payable or by reference to a commodity, commodity index, stock exchange index or financial index; · any provisions relating to any security provided for the debt securities; · any addition to or change in the events of default described in this prospectus or in the indenture with respect to the debt securities and any change in the acceleration provisions described in this prospectus or in the indenture with respect to the debt securities; · any addition to or change in the covenants described in this prospectus or in the indenture with respect to the debt securities; · any other terms of the debt securities, which may modify or delete any provision of the indenture as it applies to that series; and · any depositaries, interest rate calculation agents, exchange rate calculation agents or other agents with respect to the debt securities. We may issue debt securities that are exchangeable and/or convertible into shares of our common stock or any class or series of preferred stock.The terms, if any, on which the debt securities may be exchanged for and/or converted will be set forth in the applicable prospectus supplement.Such terms may include provisions for conversion, either mandatory, at the option of the holder or at our option, in which case the number of shares of common stock, preferred stock or other securities to be received by the holders of debt securities would be calculated as of a time and in the manner stated in the prospectus supplement. We may issue debt securities that provide for an amount less than their stated principal amount to be due and payable upon declaration of acceleration of their maturity pursuant to the terms of the indenture.We will provide you with information on the federal income tax considerations and other special considerations applicable to any of these debt securities in the applicable prospectus supplement. If we denominate the purchase price of any of the debt securities in a foreign currency or currencies or a foreign currency unit or units, or if the principal of and any premium and interest on any series of debt securities is payable in a foreign currency or currencies or a foreign currency unit or units, we will provide you with information on the restrictions, elections, general tax considerations, specific terms and other information with respect to that issue of debt securities and such foreign currency or currencies or foreign currency unit or units in the applicable prospectus supplement. -14- Payment of Interest and Exchange Each debt security will be represented by either one or more global securities registered in the name of The Depository Trust Company, as Depositary, or a nominee of the Depositary (we will refer to any debt security represented by a global debt security as a book-entry debt security), or a certificate issued in definitive registered form (we will refer to any debt security represented by a certificated security as a certificated debt security), as described in the applicable prospectus supplement. Certificated Debt Securities You may transfer or exchange certificated debt securities at the trustee’s office or paying agencies in accordance with the terms of the indenture.No service charge will be made for any transfer or exchange of certificated debt securities, but we may require payment of a sum sufficient to cover any tax or other governmental charge payable in connection with a transfer or exchange. You may transfer certificated debt securities and the right to receive the principal of, premium and interest on certificated debt securities only by surrendering the old certificate representing those certificated debt securities and either we or the trustee will reissue the old certificate to the new holder or we or the trustee will issue a new certificate to the new holder. Book-Entry Debt Securities We may issue the debt securities of a series in the form of one or more book-entry debt securities that would be deposited with a depositary or its nominee identified in the prospectus supplement.We may issue book-entry debt securities in either temporary or permanent form.We will describe in the prospectus supplement the terms of any depositary arrangement and the rights and limitations of owners of beneficial interests in any book-entry debt security. -15- DESCRIPTION OF WARRANTS We may issue warrants to purchase debt securities, common stock, preferred stock or other securities or any combination of the foregoing.We may issue warrants independently or together with other securities.Warrants sold with other securities may be attached to or separate from the other securities.We will issue warrants under one or more warrant agreements between us and a warrant agent that we will name in the prospectus supplement. The prospectus supplement relating to any warrants that we may offer will include specific terms relating to the offering.We will file the form of any warrant agreement with the SEC, and you should read the warrant agreement for provisions that may be important to you.The prospectus supplement will include some or all of the following terms: · the title of the warrants; · the aggregate number of warrants offered; · the designation, number and terms of the debt securities, common stock, preferred stock or other securities purchasable upon exercise of the warrants, and procedures by which those numbers may be adjusted; · the exercise price of the warrants; · the dates or periods during which the warrants are exercisable; · the designation and terms of any securities with which the warrants are issued; · if the warrants are issued as a unit with another security, the date, if any, on and after which the warrants and the other security will be separately transferable; · if the exercise price is not payable in U.S. dollars, the foreign currency, currency unit or composite currency in which the exercise price is denominated; · any minimum or maximum amount of warrants that may be exercised at any one time; · any terms, procedures and limitations relating to the transferability, exchange, exercise, amendment or termination of the warrants; and · any adjustments to the terms of the warrants resulting from the occurrence of certain events or from the entry into or consummation by us of certain transactions. -16- DESCRIPTION OF UNITS The following description, together with the additional information we include in any applicable prospectus supplement, summarizes the material terms and provisions of the units that we may offer under this prospectus.Units may be offered independently or together with common stock, preferred stock, debt securities and/or warrants offered by any prospectus supplement, and may be attached to or separate from those securities.While the terms we have summarized below will generally apply to any future units that we may offer under this prospectus, we will describe the particular terms of any series of units that we may offer in more detail in the applicable prospectus supplement.The terms of any units offered under a prospectus supplement may differ from the terms described below. We will incorporate by reference into the Registration Statement the form of unit agreement, including a form of unit certificate, if any, that describes the terms of the series of units we are offering before the issuance of the related series of units.The following summaries of material provisions of the units and the unit agreements are subject to, and qualified in their entirety by reference to, all the provisions of the unit agreement applicable to a particular series of units.We urge you to read the applicable prospectus supplements related to the units that we sell under this prospectus, as well as the complete unit agreements that contain the terms of the units. General We may issue units comprised of one or more shares of common stock or preferred stock, debt securities and warrants in any combination.Each unit will be issued so that the holder of the unit is also the holder of each security included in the unit.Thus, the holder of a unit will have the rights and obligations of a holder of each included security.The unit agreement under which a unit is issued may provide that the securities included in the unit may not be held or transferred separately, at any time or at any time before a specified date. We will describe in the applicable prospectus supplement the terms of the series of units, including: · the designation and terms of the units and of the securities comprising the units, including whether and under what circumstances those securities may be held or transferred separately; · the rights and obligations of the unit agent, if any; · any provisions of the governing unit agreement that differ from those described below; and · any provisions for the issuance, payment, settlement, transfer or exchange of the units or of the securities comprising the units. The provisions described in this section, as well as those described under “Description of Capital Stock,” “Description of Debt Securities” and “Description of Warrants,” will apply to each unit and to any common stock, preferred stock, debt securities or warrants included in each unit, respectively. Issuance in Series We may issue units in such amounts and in numerous distinct series as we determine. -17- PLAN OF DISTRIBUTION We may sell the securities being offered pursuant to this prospectus directly to purchasers, to or through underwriters, through dealers or agents, or through a combination of such methods.The prospectus supplement with respect to the securities being offered will set forth the terms of the offering of those securities, including the names of the underwriters, dealers or agents, if any, the purchase price, the net proceeds to us, any underwriting discounts and other items constituting underwriters’ compensation, the initial public offering price, any discounts or concessions allowed or reallowed or paid to dealers and any securities exchanges on which such securities may be listed. If underwriters are used in an offering, we will execute an underwriting agreement with such underwriters and will specify the name of each underwriter and the terms of the transaction (including any underwriting discounts and other terms constituting compensation of the underwriters and any dealers) in a prospectus supplement.The securities may be offered to the public either through underwriting syndicates represented by managing underwriters or directly by one or more investment banking firms or others, as designated.If an underwriting syndicate is used, the managing underwriter(s) will be specified on the cover of the prospectus supplement.If underwriters are used in the sale, the offered securities will be acquired by the underwriters for their own accounts and may be resold from time to time in one or more transactions, including negotiated transactions, at a fixed public offering price or at varying prices determined at the time of sale.Any public offering price and any discounts or concessions allowed or reallowed or paid to dealers may be changed from time to time.Unless otherwise set forth in the prospectus supplement, the obligations of the underwriters to purchase the offered securities will be subject to conditions precedent and the underwriters will be obligated to purchase all of the offered securities if any are purchased. If dealers are used in an offering, we will sell the securities to the dealers as principals.The dealers then may resell the securities to the public at varying prices which they determine at the time of resale.The names of the dealers and the terms of the transaction will be specified in a prospectus supplement. The securities may be sold directly by us or through agents we designate from time to time at a fixed price or prices, which may be changed, or at varying prices determined at the time of sale.If agents are used in an offering, the names of the agents and the terms of the agency will be specified in a prospectus supplement.Unless otherwise indicated in a prospectus supplement, the agents will act on a best-efforts basis for the period of their appointment. Dealers and agents named in a prospectus supplement may be deemed to be underwriters (within the meaning of the Securities Act) of the securities described therein.In addition, we may sell the securities directly to institutional investors or others who may be deemed to be underwriters within the meaning of the Securities Act with respect to any resales thereof. Underwriters, dealers and agents may be entitled to indemnification by us against specific civil liabilities, including liabilities under the Securities Act, or to contribution with respect to payments which the underwriters or agents may be required to make in respect thereof, under underwriting or other agreements.The terms of any indemnification provisions will be set forth in a prospectus supplement.Certain underwriters, dealers or agents and their associates may engage in transactions with and perform services for us in the ordinary course of business. If so indicated in a prospectus supplement, we will authorize underwriters or other persons acting as our agents to solicit offers by institutional investors to purchase securities pursuant to contracts providing for payment and delivery on a future date.We may enter contracts with commercial and savings banks, insurance companies, pension funds, investment companies, educational and charitable institutions and other institutional investors.The obligations of any institutional investor will be subject to the condition that its purchase of the offered securities will not be illegal at the time of delivery.The underwriters and other agents will not be responsible for the validity or performance of such contracts. Each series of securities will be a new issue of securities and will have no established trading market (other than our common stock).Any common stock sold pursuant to a prospectus supplement will be eligible for trading on The NASDAQ Global Market, subject to official notice of issuance, or such other trading market as specified in a -18- prospectus supplement.Any securities sold pursuant to a prospectus supplement, other than our common stock, may or may not be listed on a national securities exchange or approved for trading on any other trading market. -19- LEGAL MATTERS Unless otherwise indicated in the applicable prospectus supplement, legal matters related to the securities offered under this prospectus and any offerings made pursuant to this prospectus will be passed upon by Pepper Hamilton LLP.If legal matters in connection with any offerings made pursuant to this prospectus are passed upon by counsel other than Pepper Hamilton LLP, such counsel will be named in the prospectus supplement relating to such offering. -20- EXPERTS The consolidated financial statements of PDI, Inc. appearing in PDI Inc.’s Annual Report(Form 10-K) for the year ended December 31, 2010 (including schedules appearing therein), have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their report thereon, included therein, and incorporated herein by reference.Such consolidated financial statements are incorporated herein by reference in reliance upon such report given on the authority of such firm as experts in accounting and auditing. -21- PART II INFORMATION NOT REQUIRED IN PROSPECTUS ITEM 14.OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION The table below itemizes the expenses payable by the Registrant in connection with the registration, issuance and distribution of the securities being registered hereunder, other than underwriting discounts and commissions.All amounts in the table, except the SEC Registration Fee, are estimated pursuant to Rule 511 of Regulation S-K. SEC Registration Fee Printing and Engraving Expenses Legal Fees and Expenses Accountants’ Fees and Expenses FINRA Legal Fees and Blue Sky Fees and Expenses Transfer Agent and Registrar’s Fees Miscellaneous Fees Total ITEM 15.INDEMNIFICATION OF OFFICERS AND DIRECTORS Section 145 of the General Corporation Law of the State of Delaware permits a corporation to indemnify its officers, directors and certain other persons to the extent and under the circumstances set forth therein. The Registrant’s amended and restated certificate of incorporation and bylaws limit the liability of directors of the Registrant to the Registrant or its shareholders to the fullest extent permitted by Delaware law and may indemnify its officers and employees to such extent, except that the Registrant will not be obligated to indemnify any such person for claims brought voluntarily and not by way of defense, or for any amounts paid in settlement of an action indemnified against by the Registrant without the prior written consent of the Registrant.It otherwise provides mandatory indemnification rights to any officer or director of the Registrant who, by reason of the fact that he or she is an officer or director of the Registrant, is involved in a legal proceeding of any nature.Such indemnification rights include reimbursement for expenses incurred by such officer or director in advance of the final disposition of such proceeding in accordance with the applicable provisions of the General Corporation Law of Delaware. In addition, the Registrant’s amended and restated certificate of incorporation provides that a director of the Registrant shall not personally be liable to the Registrant or its stockholders for monetary damages for breach of his or her fiduciary duty as director, except for liability (i) for any breach of the director’s duty of loyalty to the Registrant or its stockholders; (ii) for acts or omissions not in good faith or which are intentional misconduct or a knowing violation of law, (iii) for willful or negligent conduct in paying dividends or repurchasing stock out of any other lawfully available funds, or (iv) for any transaction from which the director derives an improper benefit. The Registrant has entered into indemnification agreements with each of its directors and executive officers. For information regarding the Registrant’s undertaking to submit to adjudication the issue of indemnification for violation of the securities laws, see Item 17 hereof. -22- ITEM 16.EXHIBITS Number Description Form of Indenture Specimen Certificate Representing the Common Stock (1) Opinion of Pepper Hamilton LLP Consent of Ernst & Young LLP Consent of Pepper Hamilton LLP (included as Exhibit 5.1) Powers of Attorney (included on signature page) + If necessary, the Registrant will file as an exhibit to an amendment to the Registration Statement or to a report filed under the Exchange Act (i) any underwriting, remarketing or agency agreement relating to securities offered hereby, (ii) the instruments setting forth the terms of any debt securities, preferred stock, warrants or units, (iii) any additional required opinions of counsel with respect to legality of the securities offered hereby, (iv) the Statement of Eligibility and Qualification under the Trust Indenture Act of 1939 of the Subordinated Trustee on Form T-1, and (v) any required opinion of counsel to the Registrant as to certain tax matters relative to securities offered hereby. Filed as an exhibit to our Registration Statement on Form S-1 (File No 333-46321), filed with the SEC on May 19, 1998 and incorporated herein by reference. ITEM 17.UNDERTAKINGS Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions described in Item 15 above, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The undersigned Registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to the Registration Statement: (i) To include any prospectus required by section 10(a)(3) of the Securities Act of 1933; (ii) To reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; (iii) To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; -23- provided, however, that clauses (a)(1)(i), (a)(1)(ii) and (a)(1)(iii) of this section do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the Registrant pursuant to section 13 or section 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the Registration Statement, or is contained in a form of prospectus filed pursuant to Rule 424(b) that is part of the Registration Statement. (2) That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4) That, for the purpose of determining liability under the Securities Act of 1933 to any purchaser: (i) Each prospectus filed by the Registrant pursuant to Rule 424(b)(3) shall be deemed to be part of the Registration Statement as of the date the filed prospectus was deemed part of and included in the Registration Statement; and (ii) Each prospectus required to be filed pursuant to Rule 424(b)(2), (b)(5), or (b)(7) as part of a registration statement in reliance on Rule 430B relating to an offering made pursuant to Rule 415(a)(1)(i), (vii), or (x) for the purpose of providing the information required by section 10(a) of the Securities Act of 1933 shall be deemed to be part of and included in the Registration Statement as of the earlier of the date such form of prospectus is first used after effectiveness or the date of the first contract of sale of securities in the offering described in the prospectus.As provided in Rule 430B, for liability purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to be a new effective date of the Registration Statement relating to the securities in the Registration Statement to which that prospectus relates, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof.Provided, however, that no statement made in a registration statement or prospectus that is part of the Registration Statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the Registration Statement will, as to a purchaser with a time of contract of sale prior to such effective date, supersede or modify any statement that was made in the registration statement or prospectus that was part of the Registration Statement or made in any such document immediately prior to such effective date. (5) That, for the purpose of determining liability of the Registrant under the Securities Act of 1933 to any purchaser in the initial distribution of the securities, the undersigned Registrant undertakes that in a primary offering of securities of the undersigned Registrant pursuant to the Registration Statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned Registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i) Any preliminary prospectus or prospectus of the undersigned Registrant relating to the offering required to be filed pursuant to Rule 424; (ii) Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned Registrant or used or referred to by the undersigned Registrant; (iii) The portion of any other free writing prospectus relating to the offering containing material information about the undersigned Registrant or its securities provided by or on behalf of the undersigned Registrant; and (iv) Any other communication that is an offer in the offering made by the undersigned Registrant to the purchaser. -24- (6) That, for purposes of determining any liability under the Securities Act of 1933, each filing of the Registrant’s annual report pursuant to section 13(a) or section 15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to section 15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (7) To file an application for the purpose of determining the eligibility of the trustee to act under subsection (a) of section 310 of the Trust Indenture Act (“Act”) in accordance with the rules and regulations prescribed by the Commission under section 305(b)(2) of the Act. (8) For purposes of determining any liability under the Securities Act of 1933, the information omitted from the form of prospectus filed as part of this registration statement in reliance upon Rule 430A and contained in a form of prospectus filed by the Registrant pursuant to Rule 424(b)(1) or (4) or 497(h) under the Securities Act shall be deemed to be part of the Registration Statement as of the time it was declared effective. (9) For the purpose of determining any liability under the Securities Act of 1933, each post-effective amendment that contains a form of prospectus shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. -25- SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Parsippany, New Jersey, on May 19, 2011. PDI, Inc. May 19, 2011 By: /s/ Nancy Lurker Name: Nancy Lurker Title: Chief Executive Officer Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities indicated and on the dates indicated. Each person whose signature appears below hereby constitutes and appoints Nancy Lurker and Jeffrey E. Smith as such person’s true and lawful attorney-in-fact and agent with full power and substitution for such person and in such person’s name, place and stead, in any and all capacities, to sign and to file with the Securities and Exchange Commission, any and all amendments and post-effective amendments to this registration statement, with exhibits thereto and other documents in connection therewith, including any registration statements or amendments thereto filed pursuant to Rule 462(b) under the Securities Act, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as such person might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent or any substitute therefor, may lawfully do or cause to be done by virtue thereof. Name Title Date /s/ Gerald Belle Chairman of the Board of Directors May 19, 2011 Gerald Belle /s/ Nancy Lurker Chief Executive Officer and Director (Principal May 19, 2011 Nancy Lurker Executive Officer) /s/ Jeffrey E. Smith Chief Financial Officer and Treasurer (Principal May 19, 2011 Jeffrey E. Smith Accounting and Financial Officer) /s/ Jan Martens Vecsi Director May 19, 2011 Jan Martens Vecsi /s/ Frank Ryan Director May 19, 2011 Frank Ryan /s/ John Federspiel Director May 19, 2011 John Federspiel /s/ Stephen J. Sullivan Director May 19, 2011 Stephen J. Sullivan /s/ Jack E. Stover Director May 19, 2011 Jack E. Stover /s/ Veronica Lubatkin Director May 19, 2011 Veronica Lubatkin EXHIBIT INDEX Exhibit Number Description Form of Indenture Opinion of Pepper Hamilton LLP Consent of Ernst & Young LLP Consent of Pepper Hamilton LLP (included as Exhibit 5.1) Powers of Attorney (included on signature page)
